DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 – depicted in Figs. 7-9
Species 2 – depicted in Figs. 10-11
Species 3 – depicted in Figs. 12-13
Note:  Figs. 1-6 and 14 are generic to all Species
The species are independent or distinct because Species 1 is drawn to a jacket having a front portion, a back portion, and two sleeve portions, the jacket further including two side panels and one central back panel formed from an adaptive textile; Species 2 is drawn to a jacket having a front portion, a back portion, and two sleeve portions, the jacket further including a rounded, oblong central chest panel and a rounded, oblong central back panel formed from an adaptive textile; and Species 3 is drawn to a jacket having a front portion, a back portion, and two sleeve portions, the jacket further including a widened front panel, a widened back panel, and two shoulder panels formed from an adaptive textile.
In addition, these species are not obvious variants of each other based on the current record.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-9 are generic.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of theirdifferent classification;
the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable toanother invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph. 

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Applicant’s representative, Anne Hannah, on May 27, 2022, a provisional election was made without traverse to prosecute the invention of Species 1 (Figs. 7-9), encompassing claims 1-9. Affirmation of this election must be made by Applicant in replying to this Office action.  
Claims 1-9 are presented for examination below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,973,268. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 10,973,268 anticipate each and every limitation of claims 1-4 and 7-9 of the pending application.
Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,973,268 in view of Rock (US PG Pub 2010/0130903).
Claim 1-13 of U.S. Patent No. 10,973,268 anticipate each and every limitation of claims 5-6 of the pending application except wherein the plurality of discrete projections are located adjacent to each other in a tessellation pattern, and side portions of each projection of the plurality of discrete projections are substantially perpendicular to a surface plane of the second surface of the knitted textile.
However, Rock teaches a garment (30, see Figs. 4A-4B and paragraphs 0047-0050 and 0078) comprising a knitted textile (see paragraphs 0047-0050, garment 30 may be formed by terry loop knit construction) having a first (outer) surface and a second (inner) surface (outer and inner surfaces configured to face away from, and face towards, the wearer, respectively; see Figs. 4A-4B), the knitted textile including a plurality of terry loops (40) that extend from the second/inner surface of the knitted textile (see Figs. 4A-4B and 7-8 and paragraphs 0050-0053), wherein the terry loops are clustered together in groups such that each group of terry loops forms a respective projection of a plurality of discrete projections (38b), each projection of the plurality of discrete projections separated from an adjacent projection by a space (37a, 37b; see Figs. 4A-4B and 7-8 and paragraphs 0047-0054); wherein the plurality of discrete projections are located adjacent to each other in a tessellation pattern (see Figs. 4A-4B and 7 of Rock; projections 38b form a checkered appearance/pattern, i.e., a tessellation pattern inasmuch as claimed, see definition of “tessellated” via Merriam-Webster.com); and side portions of each projection are substantially perpendicular to a surface plane of the second surface (inner surface 45) of the knitted textile (see annotated Fig. 7 of Rock, note that terry loops 40 extend substantially vertically away from inner surface 45 so as to be substantially perpendicular to the inner surface plane); so as to provide thermal insulation properties to the knitted textile while still allowing for air circulation between the projections (see paragraph 0047).

    PNG
    media_image1.png
    335
    861
    media_image1.png
    Greyscale

	Therefore, based on Rock’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the knitted textile of Claim 1-13 of U.S. Patent No. 10,973,26 such that the plurality of discrete projections would be located adjacent to each other in a tessellation pattern, and side portions of each projection of the plurality of discrete projections would be substantially perpendicular to a surface plane of the second surface of the knitted textile; as doing so would provide thermal insulation properties to the knitted textile while still allowing for air circulation between the projections.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thorneburg (US Patent No. 3,793,851), in view of Higaki et al. (herein Higaki)(JP 2003041462A), further in view of Rock (US PG Pub 2010/0130903).
Regarding claim 1, Thorneburg discloses a knitted textile (knitted textile forming knitted sock of Fig. 1) comprising:
a first surface (outer surface of sock, configured to face away from the wearer, see Figs. 1-2) and an opposite second surface (inner surface of sock, configured to face the wearer, see Figs. 1-2);
a first yarn (B-1) that is configured to be dimensionally stable upon exposure to moisture (see column 2, lines 15-47, first yarn B-1 is hydrophobic and thus configured to be dimensionally stable upon exposure to moisture),
a second yarn (B-2) that is configured to exhibit a dimensional transformation upon exposure to the moisture (see column 2, lines 15-47, second yarn B-2 is hydrophilic and thus configured to exhibit a dimension transformation upon exposure to the moisture, e.g., at least a physical expansion upon absorption of moisture), the second yarn plated with the first yarn such that the first yarn generally forms the first surface of the knitted textile and the second yarn is generally positioned under the first yarn (see Fig. 2 and column 2, lines 15-65), and
a third yarn (T-1) forming the second surface of the knitted textile (see Fig. 2, note that third yarn T-1 forms at least a portion of the second/inner surface of the sock), the third yarn forming terry loops (terry loops formed by T-1, see Figs. 1-2 and column 2, lines 15-64) that extend from the second surface of the knitted textile, wherein the terry loops form a plurality of discrete projections (i.e., projections formed by each terry loop), each projection of the plurality of discrete projections having a terminal end (distal end of each loop) located opposite the first surface of the knitted textile (see Figs. 1-2 and column 2, lines 15-64), each projection of the plurality of discrete projections separated from an adjacent projection by a space (see annotated Fig. 2; each terry loop of third yarn T-1 forms a respective discrete projection that is separated from an adjacent terry loop/projection by a space).

    PNG
    media_image2.png
    596
    757
    media_image2.png
    Greyscale

Thorneburg substantially discloses the invention as claimed above but fails to further disclose wherein the second yarn is specifically configured to transition from a crimped state to an uncrimped state upon exposure to the moisture to cause an increase in air permeability of the knitted textile. However, as noted above, Thorneburg does disclose wherein the second yarn is hydrophilic and is thus configured to absorb moisture and physically expand upon exposure to the moisture.
Furthermore, Higaki teaches a knitted textile for a garment (see paragraph 0005) having a first yarn (B) and a second yarn (A) plated together (see Fig. 2 and paragraphs 0007, 0009, and 0027), wherein the first yarn (B) is configured to be dimensionally stable upon exposure to moisture (see paragraph 0016), and the second yarn (A) is configured to transition from a crimped state to an uncrimped state upon exposure to the moisture to cause an increase in air permeability of the knit material (see paragraphs 0006-0007, 0013, and 0022), to provide the knitted textile with a self-adjusting air permeability function so as to enhance breathability in response to humidity or sweating (see paragraphs 0002-0006). 
Therefore, based on Higaki’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Thorneburg’s hydrophilic second yarn to specifically be configured to transition from a crimped state to an uncrimped state upon exposure to the moisture to cause an increase in air permeability of the first knit material, as doing so would provide the knitted textile with a self-adjusting air permeability function so as to enhance breathability in response to humidity or sweating.
It is noted that the recitations of “configured to be dimensionally stable upon exposure to moisture” and “configured to transition from a crimped state to an uncrimped state upon exposure to the moisture” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Thorneburg and Higaki together teach the structure as claimed (see above) and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Thorneburg further fails to disclose wherein the terry loops are clustered together in groups such that each group of terry loops forms a respective projection of a plurality of discrete projections. Instead, Thorneburg depicts wherein the terry loops are disposed singly at spaced intervals without being clustered together into distinct groups (see at least Fig. 2).
However, Rock teaches a garment (30, see Figs. 4A-4B and paragraphs 0047-0050 and 0078) comprising a knitted textile (see paragraphs 0047-0050, garment 30 may be formed by terry loop knit construction) having a first (outer) surface and a second (inner) surface (outer and inner surfaces configured to face away from, and face towards, the wearer, respectively; see Figs. 4A-4B), the knitted textile including a plurality of terry loops (40) that extend from the second/inner surface of the knitted textile (see Figs. 4A-4B and 7-8 and paragraphs 0050-0053), wherein the terry loops are clustered together in groups such that each group of terry loops forms a respective projection of a plurality of discrete projections (38b), each projection of the plurality of discrete projections separated from an adjacent projection by a space (37a, 37b; see Figs. 4A-4B and 7-8 and paragraphs 0047-0054); so as to provide thermal insulation properties to the knitted textile while still allowing for air circulation between the projections (see paragraph 0047).
Therefore, based on Rock’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Thorneburg’s knitted textile such that the terry loops would be clustered together in groups instead of being disposed singly at spaced intervals across the second surface, and such that each group of terry loops would form a respective projection of a plurality of discrete projections; as doing so would provide thermal insulation properties to the knitted textile while still allowing for air circulation between the projections.

Regarding claim 2, the modified textile of Thorneburg (i.e., Thorneburg in view of Higaki and Rock) is further disclosed wherein the third yarn (T-1 of Thorneburg) is configured to be dimensionally stable upon exposure to the moisture (see column 2, lines 15-47 of Thorneburg, third yarn T-1 is hydrophobic and thus configured to be dimensionally stable upon exposure to moisture).
It is noted that the recitation of “configured to be dimensionally stable upon exposure to moisture” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Thorneburg discloses the structure of the third yarn as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 3, the modified textile of Thorneburg (i.e., Thorneburg in view of Higaki and Rock) is further disclosed wherein the knitted textile (sock of Thorneburg, as modified by Higaki and Rock above) exhibits a first air permeability when unexposed to the moisture and wherein the first garment portion exhibits a second air permeability when exposed to the moisture, the first air permeability being less than the second air permeability (see paragraphs 0006-0007, 0013, and 0022 of Higaki).

Regarding claim 4, Thorneburg, Higaki and Rock together teach the limitations of claims 3, as discussed above, but fail to specifically teach wherein the second air permeability is at least 25% greater than the first air permeability.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of air permeability such that the second air permeability would be at least 25% greater than the first air permeability, in order to achieve an optimal configuration to accommodate the wearer’s insulation/ventilation needs, since discovering the optimum or workable ranges of air permeability involves only routine skill in the art. See MPEP 2144.05.
Furthermore, Applicant has not provided any criticality for the claimed range. See MPEP 2144.05 (III).

Regarding claim 5, the modified textile of Thorneburg (i.e., Thorneburg in view of Higaki and Rock) is further disclosed wherein the plurality of discrete projections (38b of Rock) are located adjacent to each other in a tessellation pattern (see Figs. 4A-4B and 7 of Rock; projections 38b form a checkered appearance/pattern, i.e., a tessellation pattern inasmuch as claimed, see definition of “tessellated” via Merriam-Webster.com).

Regarding claim 6, the modified textile of Thorneburg (i.e., Thorneburg in view of Higaki and Rock) is further disclosed wherein side portions of each projection (38b of Rock) are substantially perpendicular to a surface plane of the second surface (inner surface 45) of the knitted textile (see annotated Fig. 7 of Rock, note that terry loops 40 extend substantially vertically away from inner surface 45 so as to be substantially perpendicular to the inner surface plane).

    PNG
    media_image1.png
    335
    861
    media_image1.png
    Greyscale

Regarding claim 9, Thorneburg, Higaki, and Rock together teach the limitations of claim 1, as discussed above. Thorneburg further discloses wherein the third yarn (T-1) may comprise a non-absorptive, hydrophobic fiber such as acrylic (see column 2, lines 28-30), but fails to disclose wherein the third yarn comprises 100% non-absorptive polyester fibers or filaments.
	However, Higaki further teaches wherein fibers such as acrylic and polyester are known in the art to be suitable for use as fibers that are dimensionally stable in response to moisture, i.e., non-absorptive fibers (see paragraph 0016).
Therefore, based on Higaki’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Thorneburg’s acrylic fibers to be polyester fibers, as such a modification would be nothing more than a simple substitution of one known hydrophobic/non-absorptive fiber/yarn for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thorneburg, Higaki, and Rock, as applied to claim 1 above, in view of Rock et al. (herein Rock ‘824)(US PG Pub 2008/0189824).
Regarding claim 7, Thorneburg, Higaki, and Rock together teach the limitations of claim 1, as discussed above. Thorneburg further discloses wherein the first yarn (B-1) can comprise a non-absorptive, hydrophobic fiber such as nylon (see column 2, lines 28-36), and but fails to disclose wherein the first yarn comprises 50% non-absorptive polyester fibers or filaments and 50% non-absorptive cationic dyeable polyester fibers or filaments.
	However, Higaki further teaches wherein the first yarn may comprise any known yarn that does not change dimensions in response to moisture, i.e., non-absorptive fibers, such as nylon or polyester (see paragraph 0016).
Therefore, based on Higaki’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Thorneburg’s nylon fibers to be polyester fibers, as such a modification would be nothing more than a simple substitution of one known hydrophobic/non-absorptive fiber/yarn for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
	Thorneburg, Higaki, and Rock fail to further teach wherein the non-absorptive polyester fibers comprise 50% polyester fibers or filaments and 50% cationic dyeable polyester fibers or filaments.
However, Rock ‘824 teaches a knitted material (32, see paragraph 0072) formed from any suitable known synthetic yarn such as nylon or polyester, wherein the polyester is cationic dyeable polyester (see paragraph 0072), so as to allow the yarn to be dyed to a darker hue to accentuate a desired pattern (see paragraph 0072).
Therefore, based on Rock ‘824’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Thorneburg’s polyester yarn to comprise cationic dyeable polyester fibers, as doing so would allow the yarn to be dyed to a darker hue to accentuate a desired pattern. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
	As modified, Thorneburg’s non-absorptive first yarn would comprise 100% non-absorptive cationic dyeable polyester fibers or filaments, and would thus comprise 50% non-absorptive polyester fibers or filaments and 50% non-absorptive cationic dyeable polyester fibers or filaments, as claim 7 as currently presented does not prohibit the 50% non-absorptive polyester fibers or filaments from also being cationic dyeable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thorneburg, Higaki, and Rock, as applied to claim 1 above, in view of Baron et al. (herein Baron)(US PG Pub 2005/0208860).
Regarding claim 8, Thorneburg, Higaki, and Rock together teach the limitations of claim 1, as discussed above but fail to further teach wherein the second yarn is a bi-component yarn formed from Nylon 6 fibers or filaments and non-absorptive cationic dyeable polyester fibers or filaments.
However, Baron teaches a garment (10) formed from yarns (21, 22) that exhibit a dimensional transformation upon exposure to moisture (see paragraphs 0056-0057 and 0061), wherein the yarns may be bi-component yarns include a mix of various fibers, including non-absorptive cationic dyeable polyester fibers or filaments, and nylon (see paragraph 0061).
Therefore, based on Baron’s teachings, it would have been obvious to one having ordinary skill in the art to have modified Thorneburg’s second yarn (which is configured to exhibit a dimensional change upon exposure to moisture) to be a bi-component yarn formed from Nylon fibers or filaments and non-absorptive cationic dyeable polyester fibers or filaments, as nylon and polyester are disclosed to be known suitable materials for forming a textile structure. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Baron fails to explicitly teach wherein the nylon fibers are Nylon 6 fibers.
However, Higaki further teaches wherein the second yarn (A) may include nylon, nylon 6, or nylon 66 (see paragraph 0011), as such nylon variants are known in the art.
Therefore, based on Higaki’s teachings, it would have been obvious to one having ordinary skill in the art to have selected Nylon 6 fibers for the bi-component yarn, as such a modification would be nothing more than a simple substitution of one known nylon variant for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Anastsopolous et al. (herein Anastsopolous)(US PG Pub 2009/0044313) teaches a sock having a plurality of raised knit portions on an inner surface of the sock; Keller (US PG Pub 2005/0003139) teaches a knitted pile fabric having terry loops of variable height; and Yoshida et al. (herein Yoshida)(CN 101374991 A) teaches a knit fabric configured to exhibit a dimensional change upon exposure to moisture, and including a raised tessellated pattern formed by tuck or float knit stitches.                                                                                                                                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732